DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 18, 2022 has been entered. The claims pending in this application are claims 2-15 wherein claims 5-8 have been withdrawn due to the restriction requirement mailed on December 10, 2021. The objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 18, 2022. Claims 2-4  and 9-15 will be examined. 

Claim Objections
Claim 2 is objected to because of the following informality: “one of said reversibly-terminated nucleotide in the 3’ end of said polynucleotide template” in (ii) of step (b) or (f) should be “said one of said reversibly-terminated nucleotide in the 3’ end of said polynucleotide template”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 2-4 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand, does not reasonably provide enablement for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for pairwise sequencing of a polynucleotide template. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 2-4 and 9-15 encompass a method for pairwise sequencing of a polynucleotide template, the method comprising: (a) providing a polynucleotide template immobilized on a surface, said polynucleotide template comprising a first template strand having a first region and a 5’ phosphate group, and a first self-complementary hairpin polynucleotide linker comprising a loop region and a stem region, wherein the 5’ end of one strand of the stem region is linked to the 3’ end of said first template strand and the 3’ end of the other strand of the stem region comprises a first free 3’ hydroxyl group used for initiating sequencing of the first region of the first template strand, (b) performing a first sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end of said first self-complementary hairpin, thereby determining the sequence of the first region of the first template strand, wherein each of said reversibly-terminated nucleotides comprises a fluorescent label and a 3’ blocking group, the blocking group prevents any further nucleotide incorporation into the 3’ end of the polynucleotide template, and wherein said sequential incorporation comprise (i) incorporating one of said reversibly-terminated nucleotides into the first free 3’ hydroxyl group and detecting a fluorescent signal generated from the fluorescent label using a CCD camera or other fluorescence detection means, and (ii) cleaving the fluorescent label and the 3’ blocking group from said one of said reversibly-terminated nucleotides in the 3’ end of said polynucleotide template, thereby yielding a free 3’ hydroxyl group before another of said reversibly-terminated nucleotides is incorporated into the 3’ end of the polynucleotide template, (c) adding an unlabeled nucleotide to the free 3’ hydroxyl group in the last nucleotide added in step (b) and performing an extension reaction in the presence of different unlabeled nucleotides, thereby generating a second template strand having a free 3’ hydroxyl group, wherein the second template strand is complementary to the full length of said first template strand and comprises a second region, (d) ligating a second self-complementary hairpin polynucleotide linker to the free 3' hydroxyl group of the second template strand and the 5' phosphate group of the first template strand, thereby generating a self-complementary, circular polynucleotide template, (e) cleaving the circular polynucleotide template, thereby yielding a 3’ end comprising a second free 3’ hydroxyl group used for initiating sequencing of the second region of the second template strand, (f) performing a second sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end generated in step (e), thereby determining the sequence of the second region of the second template strand, wherein each of said reversibly-terminated nucleotides comprises a fluorescent label and a 3’ blocking group, the blocking group prevents any further nucleotide incorporation into the 3’ end of the polynucleotide template, and wherein said sequential incorporation in step (f) comprises (i) incorporating one of said reversibly-terminated nucleotides into the second free 3’ hydroxyl group and detecting a fluorescent signal generated from the fluorescent label using a CCD camera or other fluorescence detection means, and (ii) cleaving the fluorescent label and the 3’ blocking group from said one of said reversibly-terminated nucleotides in the 3’ end of said polynucleotide template, thereby yielding a free 3’ hydroxyl group before another of said reversibly-terminated nucleotides is incorporated into the 3’ end of said polynucleotide template; wherein said first template strand ranges in length from 100 nucleotides to 1 kb.

Working Examples
The specification provides a working example (see pages 33-36). However, the specification provides no working example for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides a working example (see pages 33-36). However, the specification provides a guidance to show that pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15.
Since the specification teaches that “[T]he second sequencing reaction can be carried out starting from the nicked circle structure shown in FIG. 3C with the use of a strand displacing polymerase enzyme. In an alternative embodiment, illustrated in FIGS. 3D and 3E, a portion of what was the first template strand (3) may be removed prior to the second sequencing reaction. This may be achieved, for example, by creating a second nick (12) towards the proximal end of the first template strand near the solid support (5). The nick may be created in the first template strand or within the first hairpin linker (4), provided that this does not affect the linkage to the solid support. In a preferred embodiment the nick may be created with the use of an appropriate nicking (single side cutting) restriction enzyme (endonuclease). In order to direct nicking at an appropriate position the first hairpin linker may contain a recognition sequence for a nicking enzyme which directs cleavage of a single strand at a site before, at or beyond the 3' end of the first linker. By including this recognition site in the hairpin linker, generation of the "nick" is independent of the sequence of the template and dependent only on ligation of the linker to the template. This means that the method may be universally applied to templates of unknown, and different, sequence. It will be appreciated that nicking can also be accomplished by blocking one side of a standard restriction enzyme cleavage site (in the hairpin linker sequence or sequences) using methods familiar to those skilled in the art, e.g., by using thiophosphate linkages in one side of the restriction enzyme recognition site, to prevent cutting in that side, but not in the other, or by the use of DNA methylation” and “[F]ollowing the nicking reaction the resulting product may be denatured in order to remove the ‘free’ portion of the first template strand located upstream (5') of the cleavage site, as shown in FIG. 3E” (see paragraphs [0044] and [0045] and Figure 3 of US 2021/047685 A1, which is US Publication of this instant case), the specification clearly indicates that pairwise sequencing of a polynucleotide template can be carried out by performing a second sequencing-by-synthesis reaction using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand. However, the scope of claim 2 is much broader than the scope of the teachings in the specification because claim 2 does not indicate that a second sequencing-by-synthesis reaction is performed using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand. Since claim 2 does not require that a second sequencing-by-synthesis reaction is performed using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand, if step (e) of claim 2 only generates a nick in complementary region of the second region of the second template strand, a second sequencing-by-synthesis reaction is performed using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand, the fully complementary region of the second region of the second template strand cannot be removed out by the polymerase enzyme without a strand-displacement activity and the second sequencing-by-synthesis reaction cannot be carried out such that it is unpredictable how the methods recited in claims 2-4 and 9-15 can be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a fully complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 10, first paragraph bridging to page 12, last paragraph of applicant’s remarks, applicant argues that “[T]he present rejection acknowledges that the subject matter encompassed by the claims includes the use of a (i) a strand-displacing polymerase enzyme or (ii) a polymerase enzyme without a strand-displacement activity in claim 1 step (f). The Examiner is requested to note that a strand-displacing polymerase enzyme can be used in claim 1 step (f) even when strand-displacement is not necessary. In other words, a strand-displacing polymerase enzyme can be used in embodiments where a polynucleotide template of step (f) does not include a complementary region of the second region of the second template strand. The specification teaches that the Bst large fragment polymerase is a strand-displacement polymerase (page 36, lines 1-13). Thus, the specification expressly teaches a DNA polymerase that can be used in the embodiments of claim 1 step (f) such that the enablement provided by the specification is commensurate in scope with the claims”, “[T]he skilled person would not attempt to use a polymerase enzyme without a strand displacement activity in the embodiment of claim 1 step (f) where strand displacement activity 1s necessary. The skilled person would recognize that a polymerase with strand displacement activity, such as the Bst large fragment polymerase taught by the specification, should be used in this type of situation. As noted by the Examiner, the level of skill is relatively high, and the skilled person would also recognize that the second sequencing-by-synthesis reaction could be carried out with a polymerase enzyme without a strand displacement activity, and that the complementary region of the second region of the second template strand would need to be removed first. The removal of the complementary region of the second region of the second template strand is taught in the specification by, for instance, using two nicking enzymes followed by denaturing (and useful nicking enzymes and denaturing conditions are taught in the specification at, for instance, page 35, lines 9-32, and page 36, lines 15-27). Applicant respectfully submits that undue experimentation is not necessary to practice the full scope of the claimed invention. As discussed above, a polymerase having strand displacement activity can be used embodiments where strand displacement activity is not required. Further, the skilled person will easily recognize when strand displacement activity can
be used and will take the appropriate action as taught by the specification: for instance, the skilled person will use two nicking enzymes followed by denaturation to remove the complementary region of the second region of the second template strand. Alternatively, instead of using a polymerase without strand displacement activity and removing the complementary strand, the skilled person will use a strand displacing polymerase. Applicant respectfully submits that the experimental results are predictable. It is predictable what will occur if a polymerase with strand displacement activity is used, and it is predictable what will occur if a polymerase without strand displacement activity is used” and “[T]he Examiner acknowledges that the specification provides a working example (see first sentence of page 7) but also states that there are no experimental conditions in the specification to support the claimed invention (see page 7, middle of second paragraph). These two statements are inconsistent, and the second one is incorrect. The specification provides experimental conditions (see, for instance, page 33, line 23 through page 37, line 3) that enable the full scope of the claims”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “[T]he skilled person would recognize that a polymerase with strand displacement activity, such as the Bst large fragment polymerase taught by the specification, should be used in this type of situation”, since the product of step (c) of claim 2 can be a polynucleotide template with a nick and a fully complementary region of the second region of the second template strand or a polynucleotide template which lacks a complementary region of the second region of the second template strand, this argument is incorrect because step (f) of claim 2 can be performed using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which lacks a complementary region of the second region of the second template strand. Thus, the skilled person would not recognize that a polymerase with strand displacement activity must be used in step (f) of claim 2 as argued by applicant. If step (e) of claim 2 only generates a nick in complementary region of the second region of the second template strand, a second sequencing-by-synthesis reaction is performed using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which contains a fully complementary region of the second region of the second template strand, the fully complementary region of the second region of the second template strand cannot be removed out by the polymerase enzyme without a strand-displacement activity and the second sequencing-by-synthesis reaction cannot be carried out such that it is unpredictable how the methods recited in claims 2-4 and 9-15 can be performed. Furthermore, although applicant argues that “the specification provides a working example (see first sentence of page 7) but also states that there are no experimental conditions in the specification to support the claimed invention (see page 7, middle of second paragraph). These two statements are inconsistent, and the second one is incorrect”, applicant appears to compare an Apple with an Orange because the office action only states that “there is no experimental condition and/or experimental data in the specification to support the claimed invention” and does not state that there is no experimental condition and/or experimental data in the specification to support the working example. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as vague and indefinite in view of step (b).  Since the product generated from step (b) has more nucleotides than the polynucleotide template in step (a) and is longer than the polynucleotide template in step (a), the polynucleotide template in step (b) is not identical to the polynucleotide template in step (a) and the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of the polynucleotide template” in step (b) does not make sense.  Please clarify. 
Response to Arguments
In page 13, second paragraph bridging to page 15, second paragraph of applicant’s remarks, applicant argues that “[S]chematic 1, depicted here, shows the nucleotides sequenced in step (b) of claim 2 (the text in bold correlates to text from claim 2): 3-first template strand; and 7-first region of the first template strand to be sequenced. Also shown on the right side of this figure is the first free 3’ hydroxyl group used for initiating sequencing of the first region 7 of the first template strand 3. The dashed arrow in the figure schematically shows sequencing-by-synthesis of the first region 7 described in claim 1, step (b). This sequencing-by-synthesis of the first region 7 is the product generated from step (b). There are template nucleotides for the generation of the entire product generated from step (b), that is, the template nucleotides are the first region 7, not the entire first template strand 3. Because there are template nucleotides for the generation of the entire product generated from step (b) (i.e., strand resulting from the sequencing-by-synthesis of the first region 7), the Examiner's statement that ‘the product generated from step (b) has more nucleotides than the polynucleotide template in step (a) and is longer than the polynucleotide template in step (a)’ cannot occur. As a result, the first issue presented by the Examiner in this rejection does not occur. The Examiner's first issue that ‘the polynucleotide template in step (b) is not identical to the polynucleotide template in step (a)’ does not occur because the 3' end of the polynucleotide template is the result of the incorporation of nucleotides that are complementary to nucleotides of the first region 7 of the first template strand 3. The Examiner's second issue is that ‘the phrase ‘yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3' end of the polynucleotide
template’ in step (b) does not make sense.’ The phrase is consistent with the language of claim 2 step (b) because the nucleotides incorporated into the 3' end of the polynucleotide template are complementary to nucleotides of the first region 7 of the first template strand 3. The skilled person would readily understand the meets and bounds of the claims”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. First, the rejection is based on that the polynucleotide template in step (a) which comprises a first template strand having a first region and a 5’ phosphate group, and a first self-complementary hairpin polynucleotide linker is different from the product of step (b) and is not dependent on the first region 7 or the entire first template strand 3 or a complementary strand of the first region 7 argued by applicant. Second, since step (b) indicates the polynucleotide template comprising a first template strand having a first region and a 5’ phosphate group, and a first self-complementary hairpin polynucleotide linker comprising a loop region and a stem region, wherein the 5’ end of one strand of the stem region is linked to the 3’ end of said first template strand and the 3’ end of the other strand of the stem region comprises a first free 3’ hydroxyl group used for initiating sequencing of the first region of the first template strand, after said performing a first sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end of said first self-complementary hairpin, the product in step (b) must have more nucleotides than the polynucleotide template in step (a) and is longer than the polynucleotide template in step (a) such that the polynucleotide template in step (b) is not identical to the polynucleotide template in step (a) and the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of the polynucleotide template” in step (b) does not make sense.

Claim 2 is rejected as vague and indefinite in view of step (f).  Since, comparing with the circular polynucleotide template in step (e), the product generated from step (f) has a different structure and the polynucleotide template in step (f) is not identical to the circular polynucleotide template in step (e). Thus, the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of said polynucleotide template” in step (f) does not make sense. Please clarify. 
Response to Arguments
In page 15, third paragraph bridging to page 17, third paragraph of applicant’s remarks, applicant argues that “[C]laim 2, step (f) is directed performing a ‘second sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end generated in step (e),’ i.e., into the 3’ end shown in schematic 3 immediately above. This 3’ end is used to initiate sequencing of the second region 8 of the second template strand 10. At paragraph 12 of the Office Action, the Examiner states ‘[s]ince, comparing with the circular polynucleotide template in step (e), the product generated from step (f) has a different structure, the polynucleotide template in step (f) is not identical to the circular polynucleotide template in step (e) and the phrase ‘yielding a free 3' hydroxyl group before another of said nucleotides is incorporated into the 3’ end of said polynucleotide template’ in step (f) does not make sense.’ It is clear from the language of claim 2 that the product generated in step (f) by the second sequencing-by-synthesis reaction includes a polynucleotide that has a sequence which is the complement of the second region (region 8 in Schematic 3). Moreover, it is clear from the language of claim 2 that during the second sequencing-by-synthesis reaction is accomplished by sequentially incorporating complementary reversibly-terminated nucleotides into the 3’ end generated in step of the strand that is complementary to the second region (region 8 in Schematic 3). The skilled person would readily understand the meets and bounds of the claims”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since, the product of step (e) is either the product in Schematic 3 or Figure 3E, while the product of step (f) is the product in Figure 4C (see the specification), comparing with the circular polynucleotide template in step (e), the product generated from step (f) has a different structure and the polynucleotide template in step (f) is not identical to the circular polynucleotide template in step (e). Thus, the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of said polynucleotide template” in step (f) does not make sense.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	No claim is allowed. 
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 28, 2022